DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on December 19, 2019.
Claims 22-26 are pending in this action. Claims 1-21 have been canceled. Claims 22-26 have been newly added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,564,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 22-26 of the current application merely broadens the claimed subject matter of claims 1-10 of the patent by omitting some of the claimed features.

s 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,881,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 22-26 of the current application merely broadens the claimed subject matter of claims 1-10 of the patent by omitting some of the claimed features.

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -10 of U.S. Patent No. 10,553,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 22-26 of the current application merely broadens the claimed subject matter of claims 1 of the patent by omitting some of the claimed features.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 22, 23, and 25 are directed to the same invention as that of claims 22, 23, and 25 of commonly assigned application 16/717,806. The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.

Failure to comply with this requirement will result in a holding of abandonment of this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johansson et al. (US 2009/0177465).
As per claim 22, Johansson discloses, an audio encoding method by an audio encoding device for encoding an audio signal (Fig. 5), comprising:


a side information encoding step of calculating side information from a look-ahead signal for calculating a predicted value of an audio parameter to synthesize a decoded audio, and encoding the side information (Paragraph 0077, here extra side information, possible side information is that is pitch lag and pitch gain),
wherein the side information has a different number of bits depending on availability of the side information (Fig. 6, Paragraphs 0078 and 0079).

As per claim 23, Johansson discloses, wherein the side information is indicative of a pitch lag included in the look-ahead signal (Paragraph 0077).

As per claim 24, Johansson discloses, wherein when the side information is available, the side information includes information indicative of availability of the side information, and when the side information is unavailable, the side information is not used and information indicative of unavailability of the side information is transmitted (Paragraphs 0066 and 0067).

As per claim 25, Johansson discloses, wherein when the side information is available, the side information includes information indicative of availability of the side information, and when the side information is unavailable, the side information is not used and information indicative of unavailability of the side information is transmitted (Paragraphs 0066 and 0067).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
February 12, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656